PER CURIAM.
The defendant appeals from a judgment in favor of plaintiff, brought to recover damages for breach of contract of employment. The answer pleads justification, and the defendant at the trial introduced convincing proof that plaintiff was discharged because, while in defendant’s employment, she maliciously cut and tore to pieces certain theatrical costumes belonging to another actress in the employ of defendant. The preponderance of evidence on this point is so entirely in favor of the defendant that we feel it our duty to set aside the judgment and order a new trial.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.